Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-7, 9-19, 21-25 are allowed. 
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 1, the prior art does not disclose or suggest a system, primarily, having … an inline demagnetization device configured to travel within a pipe of an operational pipeline, … including, a self-contained power supply, … including at least one accelerometer, the position sensing system configured to measure movement and travel of the inline demagnetization device within the pipe and to generate position data identifying a location of the inline demagnetization device within the pipe, a plurality of positioning mechanisms, each positioning mechanism extending radially away from a surface on the inline demagnetization device to which each positioning mechanism is attached and angled toward a rear portion of the inline demagnetization device into contact with an inner surface of the pipe, the plurality of positioning mechanisms receiving power from  the self-contained power supply and operable to cause the inline demagnetization device to travel through the pipe in forward direction or a backward direction responsive to the power received from the self-contained power supply, and a plurality of magnetic field conductors including a plurality of coil elements arranged radially along an inner surface of the inline demagnetization device, each of the magnetic field conductors configured to generate magnetic fields into the pipe at a first 
For claim 13, the prior art does not disclose or suggest a method, primarily, having: … positioning an inline demagnetization device in a first location within a pipe of an operational pipeline via a plurality of positioning mechanisms, … including a self-contained power supply and a positioning system including an accelerometer …, wherein the plurality of positioning mechanisms extend radially away from a surface on the inline demagnetization device to which each positioning mechanism is attached and angled toward a rear portion of the inline demagnetization device into contact with an inner surface of the pipe, the plurality of positioning mechanisms receiving power from the self-contained power supply and operable to cause the inline demagnetization device to articulate forward or backward through the pipe responsive to the power received from the self-contained power supply and based on first position data received from the position sensing system; transmitting magnetic fields into the pipe at a first location within the pipe via a plurality of magnetic field conductors including a plurality of coil elements arranged radially along an inner surface of the inline demagnetization device, each coil element … generate magnetic fields into the pipe at the first location in a radial direction …; … articulating the inline demagnetization device to a second 
For claim 25, the prior art does not disclose or suggest a non-transitory machine readable storage medium containing program instructions, which when executed cause one or more processors to perform a method, primarily, having: … positioning an inline demagnetization device in a first location within a pipe of an operational pipeline via a plurality of positioning mechanisms, … including a self-contained power supply and a positioning system including an accelerometer …, wherein the plurality of positioning mechanisms extend radially away from a surface on the inline demagnetization device to which each positioning mechanism is attached and angled toward a rear portion of the inline demagnetization device into contact with an inner surface of the pipe, the plurality of positioning mechanisms receiving power from the self-contained power supply and operable to cause the inline demagnetization device to articulate forward or backward through the pipe responsive to the power received from the self-contained power supply a…; transmitting magnetic fields into the pipe at a first location within the pipe via a plurality of magnetic field conductors including a plurality of coil elements arranged radially along an inner surface of the inline demagnetization device, each coil element configured to generate magnetic fields into the pipe at the first location in a radial direction …; articulating the inline demagnetization device to a second location within the pipe via the plurality of positioning mechanisms based on second position data received from the positioning sensing system. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838